      Case 2:21-cv-01440-KJM-JDP Document 18 Filed 08/23/21 Page 1 of 2



 1   MICHAEL L. CHARLSON (SBN 122125)
      mcharlson@velaw.com
 2   CHRISTOPHER W. JAMES (SBN 289047)
      cjames@velaw.com
 3   VINSON & ELKINS LLP
     555 Mission Street, Suite 2000
 4   San Francisco, California 94105
     Telephone: +1.415.979.6900
 5   Fax: +1.415.651.8786
 6   Attorneys for Plaintiff
     KEVIN KALKHOVEN
 7
                                UNITED STATES DISTRICT COURT
 8
                               EASTERN DISTRICT OF CALIFORNIA
 9
     KEVIN KALKHOVEN,                              Case No.: 2:21-cv-01440-KJM-JDP
10
                                Plaintiff,         NOTICE OF MOTION AND MOTION OF
11                                                 PLAINTIFF KEVIN KALKHOVEN FOR
            v.                                     DETERMINATION OF PETITION FOR
12                                                 JUDICIAL REVIEW OF JEOPARDY
     UNITED STATES OF AMERICA,                     ASSESSMENT AND JEOPARDY LEVY
13                                                 PURSUANT TO 26 U.S.C. § 7429
                                Defendant.
14                                                 Hearing Information:
15                                                 Date: August 30, 2021
                                                   Time: 3:30 p.m.
16                                                 Virtual Hearing Before Hon. Kimberly J.
                                                   Mueller, Chief Judge
17

18

19
20

21

22

23

24

25

26

27

28

                               NOTICE OF MOTION AND MOTION FOR DETERMINATION OF PETITION;
                                                             CASE NO.: 2:21-CV-01440-KJM-JDP
       Case 2:21-cv-01440-KJM-JDP Document 18 Filed 08/23/21 Page 2 of 2



1    TO THE PARTIES AND THEIR COUNSEL OF RECORD:

2           PLEASE TAKE NOTICE that pursuant to this Court’s August 20, 2021 Minute Order

3    (Dkt. 15), on August 30, 2021, at 3:30 p.m., by virtual teleconference to be set up and hosted by the

4    Court, Plaintiff Kevin Kalkhoven will and hereby does move for judicial determination of his

5    petition to abate (a) the jeopardy assessment initiated by the Internal Revenue Service (the “IRS”)

6    against him on or about July 6, 2021 (the “Assessment”), and (b) the jeopardy levies implemented

7    pursuant to the Assessment. Mr. Kalkhoven’s motion also seeks to have restored to their proper

8    owners any and all property seized or frozen by the IRS pursuant to its jeopardy levies, and to release
9    all liens that have been imposed on Mr. Kalkhoven’s assets pursuant to the Assessment.

10          This motion is based on Mr. Kalkhoven’s Complaint and Petition for Judicial Review of

11   Jeopardy Assessment and Jeopardy Levy Pursuant to 26 U.S.C. § 7429, filed August 12, 2021 (Dkt.

12   1, the “Petition”), together with: this Notice of Motion; Brief in Support of this Motion and

13   accompanying Appendix of Exhibits; the Declarations of Juliana Hunter, Kevin Kalkhoven, Beatriz

14   Shannon, and Pierre Wildman, each with accompanying exhibits, filed concurrently; and the

15   [Proposed] Order and Judgment Abating Jeopardy Assessment and Jeopardy Levies. This Motion

16   is additionally based on all other files and papers that comprise the Court’s record in this action, any

17   further papers that may be filed in connection with this Motion, and any matters that may arise at

18   the August 30 hearing.

19

20   DATED: August 23, 2021                                 VINSON & ELKINS LLP

21                                                          By: /s/ Michael L. Charlson________
                                                                Michael L. Charlson
22

23                                                          Attorneys for Plaintiff Kevin Kalkhoven

24

25

26

27

28
                                                        1
                                   NOTICE OF MOTION AND MOTION FOR DETERMINATION OF PETITION;
                                                                 CASE NO.: 2:21-CV-01440-KJM-JDP
